Title: To Thomas Jefferson from Jean André Chrestien, 20 August 1804
From: Chrestien, Jean André
To: Jefferson, Thomas


               
                  Monsieur Le président,
                  montpellier Le 20. août 1804.
               
               La place éminente que vous tenés de la confiance de vos concitoyens annonce vos grandes qualités. ce que m’a dit de vous un de vos compatriotes, mr pantin, me donne la certitude qu’au nombre de vos vertus, on compte l’amour de l’humanité. j’ai cru d’aprés cela, faire à votre excellence, une offrande digne d’elle, en lui adressant un ouvrage de médecine qui me parait présenter de l’utilité dans le traitement de la fièvre jaune, par le nouveau mode d’administrer des remèdes qui, employés à l’intérieur peuvent dans bien des cas être insuffisans, et quelquefois aggraver la maladie. Si je suis assés heureux pour ne pas me tromper dans mes conjectures, et être utile à votre patrie, je demande à votre excellence qu’Elle daigne m’en faire instruire.
               je suis avec le plus profond respect, De votre excellence, Le trés humble et trés obéissant serviteur.
               
                  Chrestien méd.
               
               
                  p.s. j’ai fait remettre des exemplaires de l’ouvrage que je vous offre, à Messrs Samuel Latham Mitchill, David hossack, médecins à new-york, et à la société philosophique de philadelphie.
               
             
          Editors’ Translation
               
                  
                     Mister President,
                     Montpellier, 20 Aug. 1804
                  
                  The great esteem of your compatriots attests to your exceptional qualities. Based on what one of your fellow citizens, Mr. Pantin, told me, I am certain that humanitarianism is among your virtues. That prompts me to make a proposal, worthy of your excellency, by sending you a medical text I believe to be helpful for treating yellow fever. It presents a new way of administering treatments. Currently, treatments, taken internally, are often insufficient and sometimes even exacerbate the illness.
                  If I am correct in judging that I can be useful to your country, I ask your excellency to give me instructions on how to proceed.
                  With the deepest respect, I am your excellency’s very humble and obedient servant.
                  
                     Chrestien, doctor
                  
                  
                     P.S. I entrusted copies of my text to Samuel Latham Mitchill and David Hossack, doctors in New York, and to the Philosophical Society of Philadelphia.
                  
               
            